101 U.S. 391 (____)
GAY
v.
PARPART.
Supreme Court of United States.

Mr. George Herbert and Mr. Lawrence Proudfoot, in support of the motions.
Mr. Lyman Trumbull, Mr. Edward S. Isham and Mr. Robert T. Lincoln, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
These motions are founded on an alleged defect in the form of the condition of the bond. By sect. 1000 Rev. Stat., the security to be taken on a writ of error or an appeal, where the writ or the appeal is a supersedeas and stays execution, must be "that the plaintiff in error or the appellant shall prosecute his writ or appeal to effect, and, if he fails to make his plea good, shall answer all damages and costs." The condition of the bond in this case is, that the appellants "shall duly prosecute their said appeal with effect, and, moreover, pay the amount *392 of costs and damages rendered and to be rendered in case the decree shall be affirmed in said Supreme Court."
The object of the statutory requirement undoubtedly is to secure to the opposite party his damages and costs, in case the judgment or decree shall not be reversed, and that, we think, is the legal effect of this bond. If, on the final disposition of a writ of error or appeal, the judgment or decree brought under review is not substantially reversed, it is affirmed and the writ of error or appeal has not been prosecuted with effect. In our opinion the language of the bond covers fully all the requirements of the statute. The motions to dismiss the appeal and vacate the supersedeas are, therefore, overruled.
The appellee has coupled with a motion to dismiss, a motion, under Rule 6, to affirm, because it is manifest that the appeal was taken for delay only. Clearly this is not a case for the application of that rule.
Motions denied.